Name: Commission Regulation (EEC) No 3050/82 of 16 November 1982 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 322/ 14 Official Journal of the European Communities 18 . 11 . 82 COMMISSION REGULATION (EEC) No 3050/82 of 16 November 1982 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as amended by Regulation (EEC) No 3523/ 81 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 19 November 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 November 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 355, 10 . 12 . 1981 , p . 26 . 18 . 11 82 Official Journal of the European Communities No L 322/ 15 ANNEX Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-13 I 07.01-15 f 07.01 All New potatoes 1 392 25211 72-92 202-61 21-15 40 794 80-43 16-98 1.2 07.01-31 I 07.01-33 f 07.01 D I Cabbage lettuce 4 487 810-82 231-05 652-58 67-89 132 609 251-26 54Ã 2 1.3 07.01-451 07.01-47 J 07.01 F II Beans of the species Phaseolus 4 060 733-72 209-08 590-53 61-43 120 000 227-36 48-89 1.4 ex 07.01-54 ex 07.01 G II Carrots 473 85-66 24-78 68-85 7-18 13 862 27-33 5-77 1.5 ex 07.01-59 ex 07.01 G IV Radishes 5 457 986-00 280-97 793-57 82-56 161 260 305-54 65-70 1.6 07.01-63 ex 07.01 H Onions (other than sets) 504 91-08 25-95 73-30 7-62 14 896 28-22 6-06 1.7 07.01-67 ex 07.01 H Garlic 9 807 1 772-13 505-00 1 426-29 148-39 289 831 549-15 118-08 1.8 07.01-71 07.01 K Asparagus 18 195 3 287-69 936-88 2 646Ã 7 275-29 537 699 1 018-79 219-06 1.9 07.01-73 07.01 L Artichokes 3 358 606-82 172-92 488-40 50-81 99 245 188-04 40-43 1.10 07.01-751 07.01-77 f 07.01 M Tomatoes 2 626 474-65 135-26 382-01 39-74 77 628 147-08 31-62 1.11 07.01-81 I 07.01-821 07.01 P I Cucumbers 2 009 363-06 103-46 292-20 30-40 59 378 1 1 2-50 24-19 1.12 07.01-93 07.01 S Sweet peppers 2 775 501-53 142-92 403-65 41-99 82 026 155-41 33-41 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 3 466 626-40 178-50 504-15 52-45 102 448 194-11 41-73 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 1 685 304-54 86-78 245-10 25-50 49 807 94-37 20-29 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 937 169-52 49-12 136-09 14-27 27 634 54-21 11-46 2.1 08.01-31 ex 08.01 B Bananas, fresh 1 643 296-88 84-60 238-94 24-86 48 555 9200 19-78 2.2 ex 08.01-50 ex 08.01 C Pineapples, fresh 3 636 657-02 187-23 528-80 55-01 107 455 203-60 43-77 2.3 ex 08.01-60 ex 08.01 D Avocados, fresh 5 753 1 039-48 296-22 836-62 87-04 170 007 322-11 69-26 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 9 070 1 638-97 467-05 1 319-11 137-24 268 052 507-88 109-20 2.5 08.02 A I Sweet oranges , fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 2 294 414-85 120-20 333-05 34-93 67 623 132-66 28-04 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates , Maltese, Shamoutis, Ovalis, Trovita and Hamlins 1 862 336-60 95-92 270-91 28-18 55 050 104-30 22-42 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 479 271-14 76-04 215-29 22-39 43 384 82-99 17-72 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids, fresh : 2.6.1 08.02-29  Monreales and Satsumas 1 974 356-71 101-65 287-09 29-86 58 340 110-53 23-76 2.6.2 08.02-31  Mandarins and Wilkings 1 395 253-38 72-96 202-89 21-20 40 696 80-30 17-02 2.6.3 08.02-32  Clementines 1 974 356-78 101-67 287-15 29-87 58 352 110-56 23-77 2.6.4 08.02-34 I 08.02-37 f  Tangerines and others 3 007 545-60 155-25 438-31 45-61 88 825 168-57 36-11 2.6.3 No L 322/ 16 Official Journal of the European Communities 18 . 11 . 82 Amount of unit values per 100 kg net Code 2.7 2.8 2.8.1 2.8.2 2.9 2.10 2.11 2.12 2.13 2.14 2.15 2.16 2.17 2.18 2.19 2.20 NIMEXE code ex 08.02-50 ex 08.02-70 ex 08.02-70 08.04-11 08.04-19 08.04-23 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 1 08.07-55 | 08.07-71 I 08.07-75 | 08.08-11 1 08.08-15 [ 08.09-11 08.09-19 ex 08.09-90 CCT heading No ex 08.02 C ex 08.02 D 08.04 A I 08.06 A II 08.06 B II 08.07 A ex 08.07 B ex 08.07 B 08.07 C 08.07 D 08.08 A ex 08.09 ex 08.09 ex 08.09 Description Lemons, fresh Grapefruit, fresh :  white  pink Table grapes Apples Pears Apricots Peaches Nectarines Cherries Plums Strawberries Water melons Melons (other than water melons) Kiwis Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1 900 343-31 97-83 276-31 28-74 56 149 106-38 22-87 1 975 356-90 101-70 287-25 29-88 58 371 110-59 23-78 2442 441-26 125-74 355-15 36-94 72 169 136-74 29-40 2 632 475-59 135-52 382-77 39-82 77 782 147-37 31-69 1 944 351-37 10013 282-80 29-42 57 467 108-88 23-41 1 235 223-14 63-59 179-59 18-68 36 495 69-14 14-86 961 174-59 49-99 139-70 14-51 28 149 54-95 11-68 5 742 1 052-76 295-17 835-93 86-94 168 449 322-22 68-82 4 938 896-67 258-22 718-00 75-02 144 020 284-17 60-25 4 191 758-00 219-63 608-53 63-82 123 559 242-40 51-24 830 149-99 42-74 120-72 12-55 24 531 46-48 9-99 23 959 4 329-12 1 233-66 3 484-26 362-50 708 023 1 341-51 288-46 740 135-73 38-07 107-77 11-20 21 718 41-54 8-87 2 257 407-90 116-23 328-29 3415 66 712 126-40 27-17 14 392 2 600-43 741-04 2 092-94 217-74 425 299 805-83 173-27